USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1184                          UNITED STATES,                       Plaintiff, Appellee,                                v.                         PABLO HERNANDEZ,                      Defendant, Appellant.                        __________________                   JORGE E. RODRIGUEZ, ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO          [Hon. Hector M. Laffitte, U.S. District Judge]                              Before                     Torruella, Chief Judge,               Boudin and Lipez, Circuit Judges.                                                                     Pablo Hernandez on brief pro se.     Guillermo Gil, United States Attorney and Isabel Munoz Acosta,Assistant U.S. Attorney on brief for appellee.November 16, 1998            Per Curiam. We have reviewed carefully the record in    this case, including the briefs of the parties and the opinion    of the district court.  United States v. Hernandez, 979 F.    Supp. 70 (D.P.R. 1997). We find no clear error in the    determination that appellant's houseboat was a permanently    moored vessel for purposes of the Rivers and Harbors Act and    thus required a mooring permit from the Army Corps of Engineers    to remain in La Parguera.  Furthermore, essentially for the    reasons given by the district court in its opinion, we find no    abuse of discretion in the decision by the Army Corps of    Engineers to deny appellant a mooring permit due to    environmental considerations.  Therefore, the district court    order granting the government's request for injunctive relief    is affirmed.                Affirmed.  See Loc. R. 27.1.